Name: 2006/450/EC: Council Decision of 27 June 2006 amending Decision 2003/631/EC adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency
 Type: Decision
 Subject Matter: cooperation policy;  political framework;  executive power and public service;  rights and freedoms;  international security;  European construction;  Africa
 Date Published: 2007-03-16; 2006-07-01

 1.7.2006 EN Official Journal of the European Union L 179/51 COUNCIL DECISION of 27 June 2006 amending Decision 2003/631/EC adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency (2006/450/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second subparagraph of Article 300(2) thereof, Having regard to the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000 (1), (hereinafter referred to as the ACP-EC Agreement), Having regard to the internal agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (2), and in particular, Article 3 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Decision 2002/274/EC of 25 March 2002 concluding consultations with Liberia under Articles 96 and 97 of the ACP-EC Partnership Agreement (3) provides for the adoption of appropriate measures within the meaning of Articles 96(2)(c) and 97(3) of the ACP-EC Partnership Agreement. (2) Council Decision 2003/631/EC of 25 August 2003 adopting measures concerning Liberia under Article 96 of the ACP-EC Partnership Agreement in a case of special urgency (4) provides for the adoption of further appropriate measures within the meaning of Article 96(2)(b)(c) of the ACP-EC Partnership Agreement. (3) Council Decision 2005/16/EC (5), which amends Decision 2003/631/EC, extends the validity of these measures to 30 June 2006. (4) The measures undertaken by the Liberian government in a very difficult budgetary situation attest to its determination to make headway in line with the principles of good governance, respect for human rights and the rule of law. (5) It is therefore convenient to lift the appropriate measures concerned, adopted under Article 96 of the ACP-EC Partnership Agreement, HAS DECIDED AS FOLLOWS: Article 1 The appropriate measures adopted under Article 96 of the ACP-EC Partnership Agreement are hereby lifted. Article 2 An intensive political dialogue shall continue on the basis of Article 8 of the ACP-EC Partnership Agreement. The content of this political dialogue is set out in the annexed letter to the President of Liberia. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 27 June 2006. For the Council The President J. PRÃ LL (1) OJ L 317, 15.12.2000, p. 3. Agreement as amended by the Agreement signed in Luxembourg on 25 June 2005 (OJ L 287, 28.10.2005, p. 4). (2) OJ L 317, 15.12.2000, p. 376. (3) OJ L 96, 13.4.2002, p. 23. (4) OJ L 220, 3.9.2003, p. 3. (5) OJ L 8, 12.1.2005, p. 12. ANNEX Brussels, ¦ HE Ms Ellen Johnson-Sirleaf President of Liberia Madam, By letter No SGS4/15736 of 23 December 2004, the European Union notified the government of Liberia of its intention to extend to 30 June 2006 the validity of the appropriate measures adopted by the Council on 25 August 2003. That letter stipulated that the measures would be cancelled once a democratically elected and accountable president and government had been installed. The European Union is pleased to see that the new government elected in October and November 2005 appears determined to introduce democratic change and reform the working of the public sector. The European Union is particularly pleased that:  the parliamentary and presidential elections of October and November 2005 were free, transparent and fair,  freedom of expression and press freedom are respected,  the government is backing, and actively taking part in, the implementation of the Governance and Economic Management Assistance Programme (GEMAP). A number of difficulties are nevertheless delaying performance of the government's commitments in the area of human rights and the rule of law, as follows:  the Commission on Human Rights is in the process of being reorganised following the appointment of new commissioners by the government,  few prosecutions have been brought against members of the security forces guilty of serious human rights violations,  the new security forces are not yet fully operational,  the overhaul of the justice system is still under way,  the Truth and Reconciliation Commission should be operational in June 2006, but the budget allocated to it is not sufficient to enable it to perform all its tasks. Further progress is therefore needed in the area of human rights and the rule of law. In view of the above, the European Union believes that the Liberian government is showing the right attitude and a satisfactory determination to improve the situation in the country. The European Union would like to encourage the Liberian government to continue down this road. It is therefore convenient to lift the appropriate measures adopted under Article 96 of the ACP-EC Partnership Agreement. An enhanced, structured political dialogue based on Article 8 of the ACP-EC Partnership Agreement will be conducted in order to continue strengthening respect for human rights, democracy, the rule of law and good governance. The political dialogue will concern:  follow-up of action against corruption and implementation of the GEMAP,  the progress made by the Commission on Human Rights and the Truth and Reconciliation Commission,  the reforms of the justice and security sectors,  ensuring active follow-up of the results of external audits of parastatal agencies and government financial institutions,  the prosecution of those involved in violations of human rights. At their first meeting in the framework of the enhanced Article 8 political dialogue, the parties will establish the commitments to be given by the Liberian government. Yours faithfully, For the Commission For the Council